Citation Nr: 1432216	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-45 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue and throat ("throat cancer"), to include as due to Agent Orange exposure 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from June 1971 to June 1975.  

The Veteran's appeal comes to the Board of Veterans' Appeals from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and he is presumed to have been exposed to herbicides (Agent Orange) during such service.  

2.  The Veteran was diagnosed in April 2008 with throat cancer that is etiologically related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for throat cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for throat cancer that is due to exposure to Agent Orange during service in Vietnam, such that presumptive service connection is warranted.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that resolving all doubt in favor of the Veteran direct service connection for throat cancer is warranted.  See 38 C.F.R. § 3.102 (2013).  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for certain chronic diseases, such as malignant tumors and endocrinopathies, when such disease is manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, Chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, 42606-42607 (June 24, 2002). 

The record reflects that the Veteran served in the United States Air Force and was noted to have service in Vietnam the exact dates are unknown.  However, there is a copy of the citation from the Veteran's Air Force Commendation Medal and it states that the Veteran served in DaNang Airfield, Republic of Vietnam in 1972.  Although the Veteran has the requisite service in Vietnam and is presumed exposed to herbicides, service connection on a presumptive basis must be denied because he has not been diagnosed with a disability which is listed in the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).  The Veteran in this case specifically argues that his throat cancer should be considered part of the respiratory system and he has provided several internet articles and copies of medical treatises to support his theory.  However, the regulations state that respiratory cancers include cancers of the lung, bronchus, larynx or trachea.  The Veteran is diagnosed with squamous cell carcinoma on the pharynx, which is, according to the regulations, not part of the respiratory system and thus ineligible for presumptive service connection.  38 C.F.R. § 3.309(e). 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  As such, the Board will adjudicate the claims on a theory of direct entitlement to service connection. 

An April 2008 treatment note from Piedmont Medical Center shows a diagnosis of squamous cell carcinoma at the base of the tongue, the pharynx, and the lateral pharyngeal wall.  As such, the Veteran clearly has a current disability and the first element of service connection has been met.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and medical evidence of a nexus between the current disability and the in-service disease of injury.  

The Veteran's service treatment records fail to reflect any complaints, treatment, or diagnosis of throat cancer.  In fact, the April 1975 examination that was conducted in connection with the Veteran's separation from service described the endocrine system, neck, mouth, and throat as normal, with exception of a tonsillectomy at age 7.  

The Veteran, however, does not contend he had throat cancer during service.  Rather, his contention is that his conditions are a result of his exposure to herbicides.  In this regard, the Veteran has met the requisite service in Vietnam and is presumed to be exposed to herbicides.  Thus, the remaining element is competent evidence of a nexus linking the present conditions to an event or incident in service, including his exposure to herbicides during service. 

The evidence that the Veteran has provided includes several statements from his treating doctors.  Dr. G.P, in an April 2008 letter, states that the Veteran has no other risk factors for his squamous cell carcinoma other than Agent Orange exposure.  The Veteran also submitted a letter from Dr. W. B. from the Rock Hill Radiation Therapy Center dated March 2009.  Dr. W.B. states, "it is reasonable to suspect that his cancer was caused by Agent Orange exposure due to the fact that the back of his tongue, which is where the cancer is located, is included in a portion of the respiratory system.  In order for an agent to pass into the airway, it would be in contact with the base of the tongue region and there is a good probability that this area of his tongue was exposed to the herbicide.  He does not have any other risk factors for this type of cancer and thus exposure to Agent Orange...is the most reasonable cause of his cancer."  

In another letter from Dr. G.P., dated February 2009, he states, "this cancer could easily clearly be caused by his Agent Orange."  Another letter from Dr. K. P., dated April 2009, states "a patient with cancer at the base of the tongue may have the same risk of exposure to harmful agent similar to cancer of the larynx."   

Although a September 2009 opinion of a VA examiner reiterated that cancer in the pharyngeal area is not considered to be an area prone as a result of herbicide exposure, the examiner further noted this was not an opinion but rather a statement going by the Association's guidelines.  However, in this case, with all of the evidence provided by the Veteran's private doctors, the Board feels that the evidence demonstrates that it is at least as likely as not that the cancer is related to the Veteran's presumed exposure to herbicides.  The Veteran's private physicians have more than provided a nexus between his current disability and an incident in service.  The opinions are highly probative in favor of the Veteran's claim, as the providers gave well-reasoned opinions based on medical expertise and consideration of the Veteran's pertinent service and medical history to determine the etiology of his cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008). 

In sum, the weight of the evidence establishes that the Veteran's current throat cancer is etiologically related to an in service incident, specifically exposure to herbicides (Agent Orange).  Service connection is warranted for the claimed disability on a direct basis.  38 C.F.R. §§ 3.102, 3.303.  

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for throat cancer is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


